       Case 1:20-cv-00881-LAK-KHP Document 28
                                           27 Filed 04/13/21
                                                    04/12/21 Page 1 of 1




                       STEVEN A. HOFFNER
                            ATTORNEY AT LAW                                                   04/13/2021


325 Broadway, Suite 505                                        tel: 212-941-8330
New York, New York 10007                                       fax: 646-810-4031
________________________________________________________________________

                                              April 12, 2021

Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York

                                      Re:     Polanco v City, et al.
                                              20 CV 00881 (LAK)

Your Honor:

       I am plaintiffs’ lawyer on the above matter, and hereby submit this letter on behalf of all

parties to update Your Honor on the case. First, though, the parties would like to apologize for not

providing you with this update sooner. Discovery is ongoing, and plaintiff’s deposition is being

scheduled. Settlement negotiations are ongoing. We are also still attempting to obtain certain

medical records and the ambulance report related to plaintiff’s treatment.

       Thank you for your attention to this matter.



                                                      Respectfully,

                                                               /s/

                                                      Steven Hoffner

  A telephonic Case Management conference in this these matters is hereby scheduled for
  Thursday, June 3, 2021 at 12:30 p.m. The parties are directed to call into the court conference
  line at the scheduled time. Please dial (866) 434-5269 Code: 4858267.




                                                                                              04/13/2021
